December 5, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
            IN THE INTEREST OF H.B-S. AND C.B-S, CHILDREN

NO. 14-13-00910-CV                          V.

                     ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on September 26, 2013. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, M.M.
      We further order this decision certified below for observance.